 1    CENTER FOR DISABILITY ACCESS
      Ray Ballister, Jr., Esq., SBN 111282
 2    Russell Handy, Esq., SBN 195058
 3
      Phyl Grace, Esq., SBN 171771
      Dennis Price, SBN 279082
 4    Mail: PO Box 262490
      San Diego, CA 92196-2490
 5    Delivery: 9845 Erma Road, Suite 300
      San Diego, CA 92131
 6    (858) 375-7385; (888) 422-5191 fax
      phylg@potterhandy.com
 7    Attorneys for Plaintiff
 8    CATHERINE M. CORFEE SBN 155064
      CORFEE STONE & ASSOCIATES
 9    P.O. Box 1098
10
      Carmichael, CA 95609
      Telephone: (916) 487-5441
11    Facsimile: (916) 487-5440
      Email: catherine@corfeestone.com;
12    Email: assistant@corfeestone.com
      Attorney for Defendant
13    Dakota Hotel, LLC
14                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
15
16    SCOTT JOHNSON,
                                           Case: 3:18-CV-00536-SI
17                Plaintiff,
18       v.                                JOINT STIPULATION FOR
19    DAKOTA      HOTEL       LLC,     a   DISMISSAL PURSUANT TO
      California   Limited     Liability   F.R.CIV.P. 41 (a)(1)(A)(ii)
20    Company; and Does 1-10,
21                Defendants.
22
23
24
25
26
27
28


                                       1

     Joint Stipulation for Dismissal          Case: 3:18-CV-00536-SI
 1
                                             STIPULATION
 2
 3
 4          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 5   between the parties hereto that this action may be dismissed with prejudice
 6   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 7   This stipulation is made as the matter has been resolved to the satisfaction of
 8   all parties.
 9
10   Dated: January 4, 2019 CENTER FOR DISABILITY ACCESS
11
                                      By: /s/ Phyl Grace
12                                           Phyl Grace
13                                           Attorneys for Plaintiff
14   Dated: January 4, 2019 CORFEE STONE & ASSOCIATES
15
                                       By: /s/ Catherine M. Corfee
16
                                             Catherine M. Corfee
17                                           Attorney for Defendant
                                             Dakota Hotel, LLC
18
                                            ISTRIC
19                                     TES D      TC
                                     TA
                                                                   O
                              S




20
                                                                    U
                            ED




                                                                     RT




                                          ORD            ERED
                        UNIT




21
22                               IT IS SO
                                                                       R NIA




23
                                                  usan   Illston
                         NO




                                          Judge S
                                                                       FO




24
                          RT




                                                                    LI




25
                                 ER
                            H




                                                                   A




                                      N                            C
                                                        F
26                                        D IS T IC T O
                                                R
27
28


                                                         2

     Joint Stipulation for Dismissal                                Case: 3:18-CV-00536-SI
 1
                           SIGNATURE CERTIFICATION
 2
 3
 4   I hereby certify that the content of this document is acceptable to Catherine
 5   M. Corfee, counsel for Dakota Hotel, LLC, and that I have obtained Ms.
 6   Corfee’s authorization to affix her electronic signature to this document.
 7
 8   Dated: January 4, 2019            CENTER FOR DISABILITY ACCESS
 9
                                       By: /s/ Phyl Grace
10                                            Phyl Grace
11                                            Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             3

     Joint Stipulation for Dismissal                Case: 3:18-CV-00536-SI
1

2
                                      PROOF OF SERVICE
3
                                    Johnson v. Dakota Hotel LLC,
4                                         3:18-CV-00536-SI
5    I, the undersigned, am over the age of eighteen years. I am not a party to the above-entitled
     action; my business address is 9845 Erma Road, Suite 300, San Diego, California 92131
6
            On January 4, 2019 I served the following document(s):
7

8
     JOINT STIPULATION FOR DISMISSAL PURSUANT TO
9    F.R.CIV.P. 41 (a)(1)(A)(ii)
10   Addressed to:
     Catherine Mary Corfee
11   Corfee Stone & Associates
     P.O. Box 1098
12   Carmichael, CA 95609
13         BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in
            the United States mail at San Diego, California.
14
           BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a
15          copy of said documents via facsimile to the listed facsimile number.
           BY OVERNITE EXPRESS: I caused such envelope with postage thereon fully
16          prepaid to be placed in the Designated Overnite Express drop box at San Diego,
            California.
17         BY PERSONAL SERVICE: I caused said documents to be personally served on all
            listed recipients via Diversified Legal Services.
18   5      BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed
            documents to be electronically filed and subsequently emailed to the recipient(s).
19
            Executed on January 4, 2019, from San Diego, California.
20
     I declare under penalty of perjury under the laws of the State of California that the above is
21   true and correct.
22

23                                                         ______________________________
                                                                   Renuka Patil
24

25

26

27

28   PROOF OF SERVICE
